Per Curiam,
It has been held repeatedly that it is not an abuse of discretion, and, therefore, it is not reversible error, for the court of quarter sessions to refuse an application for a wholesale liquor license — -even if there be no remonstrance — without putting on record the reasons for such refusal. The presumption from this record is, that the petitioners were accorded a full hearing, that the court gave due consideration to the evidence and had due regard to the number and character of the petitioners for the application, and that the license was refused for a legal reason and not arbitrarily. Such being the case, we have no authority to review its action further.
The order is affirmed.